Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/20 has been entered.
2.	This action is responsive to the communication filed on 1/19/21.  Claim 1 has been amended. Claims 1-10 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claim 1 recites the limitations “subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives” and “a degree of aggression”. Neither limitation is clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Amended claim 1is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure of the instant application specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitation “subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives” or “a degree of aggression”. The news limitation “subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives” and “a degree of aggression” in the amended claim 1 are considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

		Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “a degree of aggression”. 
It is unclear how to measure a degree of aggression since there is no definition of “a degree of aggression” in the instant application specification.
Therefore, claim 1 is indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over SIEBEL in view of ISAACSON et al (U.S. 20160379213 A1 hereinafter, “ISAACSON”), and further in view of O'Sullivan et al (U.S. 20150229531 A1 hereinafter, “O'Sullivan”), and further in view of Blust et al (U.S. 20040254676 A1 hereinafter, “Blust”), and further in view of Cohen (U.S. 20080254419 A1 hereinafter, “Cohen”), and further in view of Williams et al (U.S. 8000973 B2 A1 hereinafter, “Williams”).
10.	With respect to claim 1,
SIEBEL discloses a computer implemented method for generating actions to a message comprising:
receiving at least one insight regarding a message (SIEBEL [0210] e.g. message-level insight) from a natural language processing (SIEBEL [0210], [0594] e.g. message-level insight; SMS, email, instant messaging) machine learning  model (SIEBEL [0493] e.g. machine learning models);
receiving client specific instructions (SIEBEL [0325], [0548] e.g. instructions), and lead historical patterns (SIEBEL [0493] – [0494], [0499] e.g. [0493] The operators are able to use the loss detection application to: quickly identify instances of abnormal losses by using dashboards showing the location, details, likelihood and value of likely cases of loss; increase the success rate of investigations by providing analysts with access to results of advanced loss detection algorithms, along with updated, integrated sensor data, work order history, network issues, billing and payment history, and equipment service status; recognize patterns and trends of fraud or malfunction to assist with long-term fraud and malfunction prevention; directly assign prioritized leads to field investigation teams to confirm and address cases of loss; use validated field investigation results to improve machine learning models, increasing the accuracy with which leads are prioritized and making data analysts more effective; identify and track new modes of fraud or asset malfunction through the use of machine learning models that detect unusual patterns of behavior; automatically increase the long-term accuracy of loss detection with detection algorithms that use machine learning to incorporate verified results into future opportunity identification; forecast and confirm the financial impact of investigation efforts through detailed information regarding the benefits of identified and verified opportunities);
tuning (SIEBEL [0060], [0591] e.g. tune; The information can be used to train and retrain the machine learning model of the machine learning and predictions module 3217) a decision making action model (SIEBEL [0304], [0590] e.g. The business intelligence tool may be used to determine business insights based on data, machine learning methods, or other services for use by companies to make decisions and identify future business opportunities or opportunities to improve business profitability; [0590] The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data.  The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary statistics, correlations, stratified sampling, hypothesis testing, and random data generation; classification and regression using linear models (e.g., SVMs, logistic regression, linear regression, generalized linear models), decision trees) using the client specific instructions and lead historical patterns (SIEBEL [0232] e.g. [0232] In one embodiment, the machine learning/prediction component 1002 enables close integration of machine learning algorithms in two ways.  First, the machine learning/prediction component 1002 closely integrates with industry-standard interactive data exploration environments such as IPython.RTM., RStudio.RTM., and other similar platforms.  This allows practitioners to explore and understand their data directly inside the platform, without the need to export data from a separate system or operate only on a small subset of the available data);
applying the tuned model to the insight to generate an action (SIEBEL [0418], [0514], [0533] e.g. [0418] In fact, every machine learning algorithm (or more specifically, those belonging to a class known as supervised learning algorithms) accomplishes this exact same thing, and they only differ in the way in which they are able to carve up this high dimensional space. [0514] In one embodiment, the health care analytics may provide a comprehensive patient care view.  For example, the health care analytics may apply supervised machine learning [as applying the tuned model (e.g. retrained model; supervised machine learning model) to the insight to generate an action).
Although SIEBEL substantially teaches the claimed invention, SIEBEL does not explicitly indicate to modify at least one of response time, message content and order of completing the set of outstanding objectives.
ISAACSON teaches the limitations by stating
receiving client specific instructions, and lead historical patterns;
tuning a decision making action model using the client specific instructions and lead historical patterns to modify at least one of response time, message content and order of completing the set of outstanding objectives supervised learning (or unsupervised or semi-supervised learning); referring to Dilip et al (us 20110179114 A1) [0069] The intent analysis procedures discussed herein use various machine learning algorithms, machine learning processes, and classification algorithms to determine a user intent associated with one or more user communications and/or user interactions.  These algorithms and procedures identify various statistical correlations between topics, phrases, and other data.  In particular implementations, the algorithms and procedures are specifically tailored to user communications and user interactions that are relatively short and may not contain "perfect" grammar, such as short communications sent via a microblogging service that limits communication length to a certain number of words or characters.  Thus, the algorithms and procedures are optimized for use with short communications, sentence fragments, and other communications that are not necessarily complete sentences or properly formed sentences.  These algorithms and procedures analyze user communications and other data from a variety of sources.  The analyzed data is stored and categorized for use in determining user intent, user interest, and so forth.  As data is collected over time regarding user intent, user responses to template messages, and the like, the algorithms and procedures adapt their recommendations and analysis based on the updated data.  In a particular embodiment, recent data is given a higher weighting than older data in an effort to give current trends, current terms and current topics higher priority.  In one embodiment, various grammar elements are grouped together to determine intent and other characteristics across one or more users, product categories, and the like. [0070] In a particular embodiment, the systems and methods perform speech tagging of a message or other communication.  In this embodiment, the speech tagging identifies nouns, verbs and qualifiers within a communication.  A new feature is created in the form of Noun-Qualifier-Verb-Noun.  For example, a communication "I am looking to buy a new camera" creates "I-buy-camera".  And, a communication "I don't need a camera" creates "I-don't-need-camera".  If a particular communication contains multiple sentences, the above procedure is performed to create a new feature for each sentence. [0071] In a particular implementation, different machine learning techniques or procedures are used for determining intent.  In this implementation, the intent determination is "tuned" for each vertical market or industry, thereby producing separate machine learning models and data for each vertical market/industry.  In this situation, several steps are performed when determining intent: 1.  determine which vertical/category the user communication (e.g., "document") belongs to; 2.  extract the entities corresponding to the category; 3.  replace the entities with a generic place holder; 4.  filter out messages having no value; 5.  apply a first level intent determination model for that vertical/category to make a binary determination of whether there is or isn't intent; and 6.  apply further models to determine the level of intent for the particular user communication.  The systems and methods use a combination of entity extraction and semi-supervised learning to determine intent);
applying the tuned model to the insight to generate an action (ISAACSON [0073], [0080], [0086], [0104], [0119] – [0126], [0148], [0171] – [0175] e.g. [0086] The system may utilize any type of data such as user profile data, social media data, historical data, time of year (holidays are coming, summer time, a friend or family member has a birthday in one week, etc.), to make this determination. [0119] Technologies that are used for classification include statistics, data mining, pattern recognition, machine learning, and in some cases neural computation and artificial intelligence.  A general classification system approach involves receiving input, preprocessing the input, segmenting and labeling the input, extracting features from the input, post-processing, and ultimately classifying the input to arrive at a decision.   [0120] In order to train the classifier, which is called herein an `intent classifier`, the system can monitor the web usage of a user for a period of time.  Other fields can apply as well such as auctions, medical advice, twitter input text, Facebook input text, or any other social networking input text and so forth. The system can use supervised learning (or unsupervised or semi-supervised learning) to label the training set so that the training data can provide which class (i.e., search, purchase, Wikipedia, etc.) the input belongs to. [0122] In another example, the classifier in this case can have classification types of search, browse, purchase now, play game, update software, send email, send tweet, check Facebook, make call via Skype, and so forth.  Thus, in other cases, training may occur in a different way to capture that "command" type of input. Some of the classification data for a trained model can be drawn from the different types of input that are used in input fields between google.com, amazon.com, Wikipedia.com, and so forth. However, since there is no assumption of the desired intent of the input at the start, such training can be used to enable the user to perform a host of functions starting at one input field.  [0123] The user can in this case also provide hints as to the desired input.  It might be quicker for the user to type "buy" before "iPhone 5S" so that the entire input is "buy iPhone 5S" than moving one's hand to the mouse and moving the mouse to click on an amazon.com tab in a browser or on an icon, or typing "www.amazon.com" in an input field for URL's. [0125] For example, the classifier might determine that the user wants to make a purchase.  The classifier can make a basic determination of an intent to search or an intent to make a purchase.  Then the classifier can take a secondary step to determine based on history, user profile, registrations, best price, closest outlet to the user's address, etc., at which merchant the user likely wants to make the purchase.  [0148] The system can learn the behavior patterns and preferences of the user and adapt accordingly, so that, over time, the system can require less and less input from the user to accurately determine or classify the user's intent. [0171] In this regard, for example, a twitter user can input text into a tweet and the system will analyze that text to determine whether the input references a product database and thus can be associated with a sale, advertisement, purchase or other intent.  [0172] However, when the determination indicates that the user has referenced a particular product database, and thus the sale-related intent, the method includes transmitting the text-based user input through the social networking site with a buy option associated with the text-based user input.  In this case, for example, the text input can provide a link to the product database or a service that indicates an intent to send an advertisement, or to buy a product, or to sell a product.  If the intent is a sale or purchase-related intent, then in additional to just transmitting the tweet through the social network, the system can coordinate and present a buy button associated with the text input.  [0173] The social networking site presents an input field on a user interface, receives textual user input in the input field, and determines whether the textual user input is associated with a product database of products for sale from the merchant using the text-based user input to yield a determination. [0174] When the determination indicates that there is no reference in the textual user input to the product database, the social networking site transmits the textual user input through the social networking site in the normal fashion, such as sending the tweet or posting the Facebook post.  When the determination indicates that the textual user input references the product database of products for sale, and thus indicating a sale-related intent, the site transmits the textual user input through the social networking site with a buy option for an item associated with the textual user input [as
receiving client specific instructions (e.g. “command” type input; buy iPhone 5S), third party data and lead historical patterns (e.g. historical data; behavior patterns);
tuning (e.g. supervised learning (or unsupervised or semi-supervised learning); referring to Dilip et al (us 20110179114 A1) [0069] & [0071] “the intent determination is "tuned" for each vertical market or industry, thereby producing separate machine learning models and data for each vertical market/industry … The systems and methods use a combination of entity extraction and semi-supervised learning to determine intent”) a decision making action model using the client specific instructions and lead historical patterns to modify at least one of response time, message content and order of completing the set of outstanding objectives;
applying the tuned model to the insight to generate an action (e.g. supervised learning (or unsupervised or semi-supervised learning); referring to Dilip et al (us 20110179114 A1) [0069] & [0071] “the intent determination is "tuned" for each vertical market or industry, thereby producing separate machine learning models and data for each vertical market/industry … The systems and methods use a combination of entity extraction and semi-supervised learning to determine intent”)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL and ISAACSON, to provides a novel application programming interface which defines the protocols to communicate payment related data between a site and a browser for communicating and processing payment information to simplify the purchasing process for users (ISAACSON [0004]).
Although SIEBEL and ISAACSON combination substantially teaches the claimed invention, they do not explicitly indicate
receiving a plurality of objectives;
receiving a set of completed objectives;
subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives.
O'Sullivan teaches the limitations by stating
receiving a plurality of objectives;
receiving a set of completed objectives;
subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives (O'Sullivan [0007], [0035] e.g. [0007] Embodiments of the present invention disclose a method, computer program product, and system for assessing an impact of a submission to a social media platform.  A processor receives a submission to post to a social media platform, wherein the submission includes content.  The processor analyzes the content of the submission.  The processor determines an impact of the content of the submission.  The processor determines one or more objectives of an impact assessment, wherein each of the one or more objectives is associated with a potential impact.  The processor compares the impact of the submission to the one or more objectives, based on the content of the submission which is analyzed.  The processor determines an impact assessment, wherein the impact assessment is based on whether the impact meets the one or more objectives, and the processor performs an action based on the impact assessment. [0035] Impact assessment program 300 is shown to be associated with computing device 210 and intercepts the submission before it is posted to social media platforms 230.  In this case impact assessment program 300 may be an application running on computing device 210, or may be incorporated within a browser on computing device 210.  Impact assessment program 300 determines an objective that includes criteria associated with the impact of the content of the submission.  In this exemplary case the user of computing device 210 is presented with a list of objective criteria to select.  The user may select one or more objectives, and may select criteria for each objective, or the criteria may be automatically selected by making a selection of an objective.  The objective chosen by the user may be intended to avoid offending certain audience members of the social media to which the submission is targeted.  Alternatively, the objective chosen by the user may intend to avoid current or future embarrassment to the user, or may intend to promote a positive image of the user by the audience of the social media to which the submission is targeted [as
receiving a plurality of objectives (e.g. list of objectives);
receiving a set of completed objectives (e.g. selected objectives);
subtracting the set of completed objectives from the plurality of objectives to generate a set of outstanding objectives (e.g. non-selected objectives)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL, ISAACSON and O'Sullivan, to provides a novel application programming interface which defines the protocols to communicate payment related data between a site and a browser for communicating and processing payment information to simplify the purchasing process for users (ISAACSON [0004]).
Although SIEBEL, ISAACSON and O'Sullivan combination substantially teaches the claimed invention, they do not explicitly indicate wherein the client specific instructions includes a degree of aggression.
Blust teaches the limitations by stating
wherein the client specific instructions includes a degree of aggression (Blust [0081] e.g. degree of aggression).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL, ISAACSON, O'Sullivan and Blust, to provides a novel application programming interface which defines the protocols to communicate payment related data between a site and a browser for communicating and processing payment information to simplify the purchasing process for users (ISAACSON [0004]).
Although SIEBEL, ISAACSON, O'Sullivan and Blust combination substantially teaches the claimed invention, they do not explicitly indicate wherein the lead historical patterns includes response time and effective persuasion techniques.
Cohen teaches the limitations by stating
wherein the lead historical patterns includes response time (Cohen [0498], 0616] e.g. response time) and effective persuasion techniques (Cohen [0145] – [0154], [0360] – [0406] e.g. persuasiveness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL, ISAACSON, O'Sullivan, Blust and Cohen, to provides a novel application programming interface which defines the protocols to communicate payment related data between a site and a browser for communicating and processing payment information to simplify the purchasing process for users (ISAACSON [0004]).
Although SIEBEL, ISAACSON, O'Sullivan, Blust and Cohen combination substantially teaches the claimed invention, they do not explicitly indicate message wait length, and order of objective completion.
Williams teaches the limitations by stating
message wait length (See WILLIAMS  figure 1 and 1 a and ref at least at col 6 line 6-10, 50 -57, col 8 line 24 - 60), and order of objective completion (See WILLIAMS  figure 1 and 1 a and ref at least at col 6 line 6-10, 50 -57, col 8 line 24 - 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL, ISAACSON, O'Sullivan, Blust, Cohen and Williams, to provides a novel application programming interface which defines the protocols to communicate payment related data between a site and a browser for communicating and processing payment information to simplify the purchasing process for users (ISAACSON [0004]). 
11.	With respect to claim 2,
	SIEBEL discloses further comprising generating a response message using the generated action (SIEBEL [0546] e.g. [0546] The actions 3018 may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform 3002).
12.	With respect to claim 7,
	SIEBEL discloses wherein the decision making action model is independent from the natural language processing machine learning model (SIEBEL [0493], [0533] e.g. machine learning models; Sophisticated machine learning algorithms are applied to these data to create actionable insights and recommended actions for each customer; Sophisticated machine learning algorithms are applied to these data to create actionable insights and recommended actions for each customer).
13.	With respect to claim 8,
	SIEBEL discloses wherein the decision making action model is a machine learning model (SIEBEL [0493] e.g. machine learning models).
14.	With respect to claim 9,
	SIEBEL discloses wherein the decision making action model is trained by annotating the message with actions (SIEBEL [0191] – [0071], [0093], [0103], [0132], [0194], [0345], [0377], [0444] e.g. annotation; domain).
15.	With respect to claim 10,
	SIEBEL discloses wherein the annotation is performed in the client domain (SIEBEL [0191] – [0071], [0093], [0103], [0132], [0194], [0345], [0377], [0444] e.g. annotation; domain).

16.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over SIEBEL in view of ISAACSON, O'Sullivan, Blust, Cohen and Williams, and further in view of Fairweather et al (U.S. 20070112714 A1 hereinafter, “Fairweather”).
17.	With respect to claim 3,
Although SIEBEL, ISAACSON, O'Sullivan, Blust, Cohen and Williams combination substantially teaches the claimed invention, they do not explicitly indicate receiving a state for the lead.
Fairweather teaches the limitations by stating receiving a state for the lead (Fairweather e.g. [0130], [0201] – [0202] e.g. lead; state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SIEBEL, ISAACSON, O'Sullivan, Blust, Cohen and Williams and Fairweather, to provide simulations becoming useful, relevant, and pervasive parts of the intelligence cycle (Fairweather [0044]). 
18.	With respect to claim 4,
	Fairweather further discloses extracting an objective from the state information for the lead (Fairweather e.g. [0130], [0201] – [0202], [0919] e.g. lead; state; extraction).
19.	With respect to claim 5,
	Fairweather further discloses wherein the tuned model is applied to the insight and objective to generate the action (Fairweather e.g. [0029], [0035] e.g. insight; object).
20.	With respect to claim 6,
	Fairweather further discloses wherein the action is directed to cause a state transition of the lead to a preferred state (Fairweather e.g. [0201] – [0202] e.g. transition).

Response to Argument
21.	Applicant’s remarks and arguments presented on 01/19/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
30.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 7, 2021